PER CURIAM.
This is an appeal from a decree in a proceeding in admiralty brought by five aliens, who had shipped aboard the Finnish vessel, Edit H, as seamen, to recover damages on account of alleged mistreatment and false imprisonment. The questions involved with respect to the mistreatment are pure questions of fact, and a careful review of the evidence convinces us that there is no reason to disturb the findings of the court below exonerating the vessel from the charges. The claim as to false imprisonment arises out of the fact that, after the master of the vessel had been notified by the immigration authorities not to permit the landing of the five aliens, he employed a watching company to hold them in custody for return to the vessel, when he was forced to put them ashore in order that the vessel might be fumigated by the public health authorities. That the vessel was not liable for false imprisonment on account of this detention we think too clear to justify discussion. The wages earned by libellants were promptly paid into court pursuant to the court’s order; and there is no basis shown for awarding “waiting time”, as such delay as occurred was not without justification' under the circumstances. There was no error and the decree appealed from will be affirmed.
Affirmed.